                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO

 In re:    PAUL R JONES JR and JENNIFER              ) Case No. 17-17369-jps
           K JONES
                                                     ) Chapter 13 Proceedings
                Debtor(s)                            ) Judge Jessica E. Price Smith


                          NOTICE OF PLAN MODIFICATION
                     PURSUANT TO ADMINISTRATIVE ORDER 09-02

       On 12/18/2017 the debtors filed a petition under Chapter 13 of Title 11, U.S.C. The case and
the plan of reorganization in said case are thus governed by the terms and definitions of
Administrative Order 09-02.

        On July 11, 2019, BANK OF NEW YORK MELLON, a Real Property Creditor in the above-
captioned case, filed a notice with this Court indicating that the Conduit Payment would be increasing
to $1,522.81 beginning with the August 2019 payment.

       No party in interest filed an objection to the proposed increase, and the period during which
such an objection would be considered timely has passed.

       The Plan is thus hereby MODIFIED to increase the plan payment to $2,986.70, beginning
with the August 2019 payment, pursuant to the Order Governing Conduit Mortgage Payments in
Chapter 13 Cases.




                                                 /S/ Lauren A. Helbling
                                                 LAUREN A. HELBLING (#0038934)
                                                 Chapter 13 Trustee
                                                 200 Public Square, Suite 3860
                                                 Cleveland, OH 44114-2321
                                                 Phone (216) 621-4268      Fax (216) 621-4806
                                                 Ch13trustee@ch13cleve.com




17-17369-jps      Doc 70      FILED 09/03/19      ENTERED 09/03/19 13:26:53             Page 1 of 2
                                  CERTIFICATE OF SERVICE

       I certify that on September 3, 2019, a true and correct copy of this Notice of Plan Modification
was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on the
Court’s Electronic Mail Notice List:

       WILLIAM J BALENA, on behalf of PAUL R JONES JR and JENNIFER K JONES,
Debtor(s) at docket@ohbksource.com

And by regular U.S. mail, postage prepaid, on:

     PAUL R JONES JR and JENNIFER K JONES, Debtor(s), 775 NORTH MAIN STREET,
GRAFTON, OH 44044



                                                 /S/ Lauren A. Helbling
                                                 LAUREN A. HELBLING (#0038934)
                                                 Chapter 13 Trustee
                                                 200 Public Square, Suite 3860
                                                 Cleveland, OH 44114-2321
                                                 Phone (216) 621-4268      Fax (216) 621-4806


09/03/2019




17-17369-jps      Doc 70      FILED 09/03/19       ENTERED 09/03/19 13:26:53             Page 2 of 2
